Honorable J. E. Lyles, Commissioner
Bureau of Labor Statistics
Capitol Station
Austin, Texas
                                                   Opinion No. WW-653

                                                   Re:   Whether the National Fashions
                                                         Association,  in supplying models
                                                         to salesmen,   in connection with
                                                         its operation of the Merchandise
                                                     :   Mart in Dallas, Texas, would be
                                                         required to obtain an employment
                                                         agency license under Article
                                                         5221a-6, Vernon’s    Civil Stqtutes,
                                                         the Texas Private Employment
                                                         Agency Law.
                                                            I

Dear Mr.   Lyles:

        In the request   from   your office   for our opinion,   the following   facts were
presented:

           “National Fashions Association,     operating the Mer-
           chandise Mart in Dallas,    conducts the market season
           in conjunction with the various ladies! clothing com-
           panies over the country.     The salesmen     for the
           clothing manufacturers    pay a membership       fee to the
           National Fashions Association.      The Secretary     of
           National Fashions mdintains a list of all fashion
   .’      model personnel in Dallas or environs.        When a
           market season is to be conducted the Merchandise
           Mart runs an ad in the local,,newspaper      requesting
           all such models .to report to the Merchandise       Mart
           for employment,      Th$ various salesme’n are assigned
            rooms in the Merchandise     Mart t’o.display their
           wares.    Under the direction of National Fashions
           Association   a table is set up where the models      report
Hon.         J. E. Lyles,    Commissioner,        Page    2   (WW-653)



                  for employment    and where they are then dispatched
                  to the salesmen   in accordance    with their requests.
                  The girls are paid for this service directly by the
                  s.,lesmen   and not by National’Fashions     Association.”
      : :.
      I              I se:
     .            You-then    asked    the following     question:
.-

                     “Under the applicable Texas law would National
                  Fashions Association   be required to apply for and
                  obtain an employment   agency license in order to
                  carry on such operation?”
        ..
        House Bill 387, Acts 51st Legislature,     Regular Session, 1949, Chapter
245, page 453, codified as Article    5221a-6, Vernon’s   Civil Statutes, and known
as the “Texas Private Employment        Agency Law,”     governs the operation of
private employment     agents in Texas.   The act sets out the definitions of such
agents, the exceptions   to the Act, and the licensing requirements.

              Section   l(a) of Article    5221a-6     defines   the term      “person”         as follows:
                                      !

                     “(a).  The term     ‘person’  means an individual
                 partnership,   association,    corporation, legal re-
                 presentative,   trustee, trustee in bankruptcy, or                       __,
                 receiver.”
                                     . I                               t
              Section   l(e) defines    private   employment         agents   or agencies       as follows:

                     “(e). ‘Private Employment      Agent” means any
                 person in this, State who for a fee or without a fee
                 offers or attempts to procure employment       for em-
                 ployees or procures     or attempts to procure em-
                 ployees for employers      except employees  as common
                 laborers   or agricultural   workers.”

         Under the fact situation as presented,  National Fashions Association     is
offering or attempting to procure employment      for employees   and is procuring
or attempting to procure employees     for employers.    The Association’s   method
of operation comes squarely within the meaning of “Private Employment           Agent”
as defined by the Act.   Such an operation is, in our opinion, a private employment
agency as defined by the Act.    We find no exception under which Natio.nal Fashions
Association   would be exempt from the requirement     that private employment
agents In Texas must obtain a license.
  .
Hon. J. E. Lyles,   Commissioner,   Page   3   (WW-653)



        Therefore, it is our ‘opinioh’that unde.r Article 5221a-6, V. C. S.,
National Fashions Association    is operating a private employment    agency and
would be required to apply for and obtain an ,employment agency license in
order to continue the present operation.




                                    SUMMARY



        National Fashions Association,   in supplying models to
        salesmen  in connection with its operation of the Merchandise
        Mart in Dallas,  Texas, would be required to obtain an em-
        ployment agency license under Article    522la-6, V. C. S.,
        the Texas Private Employment      Agency Law.



                                               Very    truly yours,



                                               WILL WILSON
                                               Attorney General



                                               ,By:
                                                      Morgan Nesbitt
                                                      Assistant


MN;fb

APPROVED:

OPINION COMMITTEE
Geo. P. Blackburn, Chairman

Larry Jones
Tom I.McFarling
Robert A. Rowland

REVIEWED   FOR THE ATTORNEY          GENERAL
BY: W. V. Geppert